Order entered November 23, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00661-CR
                              No. 05-21-00664-CR

                           EDWIN CORTEZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the County Court at Law No. 5
                           Collin County, Texas
                  Trial Court Cause No. 005-86485-2020
                                   and
              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 401-82900-2020

                                   ORDER

      Before the Court are appellant’s (1) “Motion to Cross-file and/or

Supplement Records on Appeal in Connected/Companion Cases,” (2) motion to

extend time to file a brief in 05-21-00661-CR, and (3) motion to file an amended

brief in 05-21-00664-CR.
      Because these are companion cases, appellant may refer to or rely on the

records in either appeal when briefing his issues. Therefore, we DENY appellant’s

motion to cross-file and/or supplement the records.

      We GRANT the motion to extend time to file the brief and the motion to file

an amended brief. We ORDER appellant’s brief in 05-21-00661-CR and

appellant’s amended brief in 05-21-00664-CR filed as of the date of this order.

                                             /s/      LANA MYERS
                                                      JUSTICE